Citation Nr: 0535203	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  96-36 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for nuclear sclerosing 
cataracts and posterior subcapsular cataracts.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

REMAND

The appellant had active service with the United States Army 
from October 1941 to February 1947, and active service with 
the United States Navy from June 1950 to June 1968.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Board remanded the case to the RO in 
November 2000.  It appears from the record that the veteran's 
claims folder has been returned to the Board prematurely.  A 
remand by the Court or the Board confers on the claimant, as 
a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

While the veteran's claims folder has been at the Board, the 
Board advanced the case on the Board's docket due to the 
veteran's age.  In addition, the veteran was informed that 
the Veterans Law Judge who had presided at his hearing in 
September 2000 was no longer at the Board, and that, 
therefore, the veteran was entitled to another hearing before 
the Board, if he wished.  He has informed the Board that he 
does not want another hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for the following action:

1.  Review the veteran's claims folder for 
complete compliance with the Board's November 2000 
remand, and take any additional action which 
remains necessary.  

2.  When all appropriate development has been 
completed, readjudicate the claim for service 
connection for bilateral nuclear sclerosing 
cataracts and posterior subcapsular cataracts as a 
result of exposure to ionizing radiation with 
consideration of all the evidence of record.  If 
the determination made remains unfavorable, the 
appellant and his representative should be 
furnished with a Supplemental Statement of the 
Case and be given the opportunity to respond 
thereto.  Thereafter, subject to current appellate 
procedures, the case should be returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


